                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     BENJAMIN WISE,                                    Case No. 18-CV-07454-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          ORDER DENYING PLAINTIFF’S
                                                                                           MOTION FOR PARTIAL SUMMARY
                                  14             v.                                        JUDGMENT; GRANTING IN PART
                                                                                           DEFENDANT UHC’S MOTION FOR
                                  15     MAXIMUS FEDERAL SERVICES, INC.,                   SUMMARY JUDGMENT; GRANTING
                                         et al.,                                           IN PART DEFENDANT MAXIMUS’S
                                  16                                                       MOTION FOR SUMMARY
                                                       Defendants.                         JUDGMENT
                                  17
                                                                                           Re: Dkt. Nos. 157, 159, 162
                                  18

                                  19          Plaintiff Benjamin Wise brings suit against Defendants United HealthCare Services, Inc.
                                  20   and UnitedHealthCare Insurance Co. (collectively, “UHC”), as well as Defendant MAXIMUS
                                  21   Federal Services, Inc. (“MAXIMUS”), with regard to a denial of benefits to which Plaintiff claims
                                  22   he is entitled under his health insurance plan, which is covered by the Employee Retirement
                                  23   Income Security Act (“ERISA”). Before the Court are Plaintiff’s motion for partial summary
                                  24   judgment, Defendant UHC’s motion for summary judgment, and Defendant MAXIMUS’s motion
                                  25

                                  26

                                  27                                                   1
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   for summary judgment.1 Having considered the submissions of the parties, the relevant law, and

                                   2   the record in this case, the Court DENIES Plaintiff’s motion for partial summary judgment;

                                   3   GRANTS in part Defendant UHC’s motion for summary judgment; and GRANTS in part

                                   4   Defendant MAXIMUS’s motion for summary judgment.

                                   5   I.     BACKGROUND
                                   6          A. Factual Background

                                   7          The Court overviews the structure of Plaintiff’s insurance plan, the nature of independent

                                   8   medical review under California law, and the facts surrounding Plaintiff’s allegations.

                                   9              1.    Plaintiff’s Insurance Plan

                                  10          Plaintiff’s employer, Eric Miller Architects, participates in the Monterey County

                                  11   Hospitality Association Health & Welfare Plan (the “Plan”). Pursuant to the Plan’s Summary Plan

                                  12   Description, “[b]enefits under the Plan are provided by certain insurance providers contracting
Northern District of California
 United States District Court




                                  13   with the Trust, and are subject to the provisions of the Plan, the Trust Agreement, your employer’s

                                  14   Adoption Agreement, and the determination of the Plan Administrator or health insurance

                                  15   issuer(s).” UHC 108.2 The Plan provides medical benefits through Defendant UHC. UHC 111–

                                  16   12.

                                  17          Defendant UHC, in turn, promulgates a Certificate of Coverage that “describe[s] []

                                  18   Benefits, as well as [] rights and responsibilities, under the Policy.” UHC 174. The Certificate of

                                  19   Coverage dictates that Defendant UHC will “pay Benefits for Covered Health Services as

                                  20   described in Section 1: Covered Health Services and in the Schedule of Benefits, unless the service

                                  21   is excluded in Section 2: Exclusions and Limitations.” UHC 177. The Certificate of Coverage

                                  22

                                  23
                                       1
                                         Plaintiff’s motion for partial summary judgment and Defendant MAXIMUS’s motion for
                                       summary judgment contain notices of motion that are separately paginated from the memoranda of
                                  24   points and authorities in support of the motions. See ECF No. 159 at i; ECF No. 162 at 1–2. Civil
                                       Local Rule 7-2(b) provides that the notice of motion and points and authorities should be
                                  25   contained in one document with a combined page limit. See Civ. Loc. R. 7-2(b).
                                       2
                                         Citations to the portion of the administrative record filed by Defendant UHC are notated with the
                                  26   word “UHC.” Citations to the portion of the administrative record filed by Defendant MAXIMUS
                                       are notated with the word “MAX.”
                                  27                                                      2
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   outlines various “Covered Health Services.” UHC 180. In order to qualify as a “Covered Health

                                   2   Service,” a treatment or device must be “Medically Necessary.” Id. “Medically Necessary” is

                                   3   defined by the Certificate of Coverage as follows:

                                   4          [H]ealth care services provided for the purpose of preventing, evaluating, diagnosing
                                   5          or treating a health condition, Mental Illness, substance-related and addictive
                                              disorders, condition, disease or its symptoms, that are all of the following.
                                   6
                                          •   In accordance with Generally Accepted Standards of Medical Practice.
                                   7

                                   8      •   Clinically appropriate, in terms of type, frequency, extent, site and duration, and
                                              considered effective for your health condition, Mental Illness, substance-related and
                                   9          addictive disorders, disease or its symptoms.

                                  10      •   Not mainly for your convenience or that of your doctor or other health provider.
                                  11
                                          •   Not more costly than an alternative drug, service(s) or supply that is at least as likely
                                  12          to produce equivalent therapeutic or diagnostic results as to the diagnosis or
Northern District of California




                                              treatment of your health condition, disease or symptoms.
 United States District Court




                                  13
                                       UHC 253. “Covered Health Services” includes certain types of “durable medical equipment.”
                                  14
                                       UHC 185. Specifically, “Covered Health Services” includes:
                                  15
                                              Durable Medical Equipment that meets each of the following criteria:
                                  16

                                  17      •   Ordered or provided by a Physician for outpatient use primarily in a home setting.

                                  18      •   Used for medical purposes.

                                  19      •   Not consumable or disposable except as needed for the effective use of covered
                                              Durable Medical Equipment.
                                  20

                                  21      •   Not of use to a person in the absence of a disease or disability.

                                  22   Id. The Certificate of Coverage further specifies that “[b]enefits under this section do not include

                                  23   any device, appliance, pump, machine, stimulator, or monitor that is fully implanted into the

                                  24   body.” Id.

                                  25          A different section of the Certificate of Coverage outlines “Exclusions and Limitations.”

                                  26   UHC 203. The exclusions include “Experimental or Investigational and Unproven Services.”

                                  27                                                     3
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   UHC 206. The Certificate of Coverage specifically defines both “Experimental or Investigational

                                   2   Service(s),” UHC 250, as well as “Unproven Service(s),” UHC 258. As to the former, the

                                   3   Certificate of Coverage defines “Experimental or Investigational Service(s)” as:

                                   4             medical, surgical, diagnostic, psychiatric, mental health, substance-related and
                                   5             addictive disorders or other health care services, technologies, supplies, treatments,
                                                 procedures, drug therapies, medications or devices that, at the time a determination
                                   6             is made regarding coverage in a particular case, are any of the following:

                                   7         •   Not approved by the U.S. Food and Drug Administration (FDA) to be lawfully
                                                 marketed for the proposed use and not identified in the American Hospital Formulary
                                   8
                                                 Service or the United States Pharmacoepia Dispensing Information as appropriate
                                   9             for the proposed use.

                                  10         •   Subject to review and approval by any institutional review board for the proposed
                                                 use. (Devices which are FDA approved under the Humanitarian Use Device
                                  11             exemption are not considered to be Experimental or Investigational.)
                                  12
Northern District of California




                                             •   The subject of an ongoing clinical trial that meets the definition of a Phase I, II or III
 United States District Court




                                  13             clinical trial set forth in the FDA regulations, regardless of whether the trial is
                                                 actually subject to FDA oversight.
                                  14
                                       UHC 250. As to the latter, the Certificate of Coverage defines “Unproven Service(s)” as:
                                  15
                                                 Services, including medications, that are not effective for treatment of the medical
                                  16
                                                 condition and/or not to have [sic] a beneficial effect on health outcomes due to
                                  17             insufficient and inadequate clinical evidence from well-conducted randomized
                                                 clinical trials or cohort studies in the prevailing published peer-reviewed medical
                                  18             literature.

                                  19         •   Well-conducted randomized clinical trials. (Two or more treatments are compared
                                                 to each other, and the patient is not allowed to choose which treatment is received.)
                                  20

                                  21         •   Well-conducted cohort studies from more than one institution. (Patients who receive
                                                 study treatment are compared to a group of patients who receive standard therapy.
                                  22             The comparison group must be nearly identical to the study treatment group.)
                                  23   UHC 258.3

                                  24             The Certificate of Coverage goes on to explain that Defendant UHC has “a process by

                                  25

                                  26   3
                                           The Court addresses a discrepancy concerning this language, infra Section III.C.2.
                                  27                                                     4
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   which we compile and review clinical evidence with respect to certain health services. From time

                                   2   to time, we issue medical and drug policies that describe the clinical evidence available with

                                   3   respect to specific health services. These medical and drug policies are subject to change without

                                   4   prior notice.” Id.

                                   5          Specifically, Defendant UHC promulgates a document called the “Omnibus Codes.” UHC

                                   6   353. The Omnibus Codes are a “Medical Policy [that] provides assistance in interpreting

                                   7   [Defendant UHC’s] benefit plans.” Id. However, the Omnibus Codes dictate that “[w]hen

                                   8   deciding coverage, the member specific benefit plan document must be referenced.” Id. Indeed,

                                   9   the Omnibus Codes state that “[t]he terms of the member specific benefit plan document (e.g.,

                                  10   Certificate of Coverage (COC), Schedule of Benefits (SOB), and/or Summary Plan Description

                                  11   (SPD)) may differ greatly from the standard benefit plan upon which this Medical Policy is

                                  12   based.” Id. The Omnibus Codes also state that “[i]n the event of a conflict, the member specific
Northern District of California
 United States District Court




                                  13   benefit plan document supersedes this Medical Policy.” Id.

                                  14          The Omnibus Codes discuss the “MyoPro myoelectric limb orthosis,” the medical device

                                  15   at the center of the instant case. UHC 449. The Omnibus Codes state that “[t]he use of the upper

                                  16   limb orthotic known as the MyoPro orthosis is unproven and not medically necessary due to

                                  17   insufficient clinical evidence and/or efficacy in published peer-reviewed medical literature.” Id.

                                  18   To justify this conclusion, the Omnibus Codes discuss three separate publications that concluded,

                                  19   inter alia, that “[a]dding MyoPro to supervised therapy provided little to no additional benefit”;

                                  20   that “myoelectric bracing may be more beneficial than [repetitive task practice] only in improving

                                  21   self-reported function and perceptions of overall recovery”; and that “therapist supervised task-

                                  22   specific practice with an integrated robotic device could be as efficacious as manual practice in

                                  23   some subjects with moderate upper extremity impairment.” Id. Defendant UHC also promulgates

                                  24   a “Coverage Determination Guideline” that discusses coverage for “Durable Medical Equipment”

                                  25   such as orthotics and “Prosthetic Devices . . . [and] Myoelectric Limbs.” UHC 339–52.

                                  26              2.    Independent Medical Review Process
                                  27                                                     5
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1          The Certificate of Coverage provides for an internal appeals process for adverse

                                   2   determinations made by Defendant UHC. UHC 227. The Certificate of Coverage also

                                   3   contemplates an “Independent External Review Program.” UHC 229. Specifically, the Certificate

                                   4   of Coverage explains that “[i]f we deny Benefits because it was determined that the treatment is

                                   5   not Medically Necessary or was an Experimental, Investigational or Unproven Service, you may

                                   6   request an Independent Medical Review (IMR) from the California Department of Insurance

                                   7   (CDI) at no cost to you.” Id. In order for a beneficiary to take advantage of the independent

                                   8   medical review process, the beneficiary “must first file an appeal of the denial with [Defendant

                                   9   UHC].” Id. The Certificate of Coverage explains that “[i]f [Defendant UHC] uphold[s] our

                                  10   decision or delay[s] responding to your appeal/grievance, then you may file a Request for

                                  11   Assistance or an [Independent Medical Review] request with the California Department of

                                  12   Insurance.” Id.
Northern District of California
 United States District Court




                                  13          The Certificate of Coverage dictates that an independent medical review may be requested

                                  14   for only certain types of denials. Id. Of relevance here, the Certificate of Coverage explains that

                                  15   independent medical review may be requested for “[h]ealth claims that have been denied,

                                  16   modified, or delayed by [Defendant UHC] because a Covered Health Service or treatment was not

                                  17   considered medically necessary.” Id. The Certificate of Coverage also dictates that independent

                                  18   medical review may be requested for “[h]ealth claims that have been denied as being

                                  19   Experimental, Investigational or Unproven Services.” Id.

                                  20          The Certificate of Coverage indicates that in an independent medical review, “expert

                                  21   independent medical professional[s] review the medical decisions made by [Defendant UHC] and

                                  22   often decide in favor of the Covered Person getting the medical treatment requested.” Id. Further,

                                  23   the Certificate of Coverage states that “[t]he decision [that results from the independent medical

                                  24   review] is binding on [Defendant UHC].” UHC 230.

                                  25          The California Department of Insurance contracts with third-party entities to perform the

                                  26   independent medical reviews contemplated by the Certificate of Coverage. MAX 1. Defendant

                                  27                                                    6
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   MAXIMUS is one such entity. Id. Independent medical reviewers like Defendant MAXIMUS

                                   2   are statutorily authorized to review certain insurer decisions on “whether [a] disputed health care

                                   3   service was medically necessary,” Cal. Ins. Code § 10169.3(b), as well as “decision[s] to deny,

                                   4   delay, or modify experimental or investigational therapies,” Cal. Ins. § 10145.3(b). When the

                                   5   California Department of Insurance receives a request for an independent medical review, the

                                   6   California Department of Insurance determines whether the underlying decision is eligible for

                                   7   independent medical review under one of these two categories. UHC 229.

                                   8          When an independent medical reviewer such as Defendant MAXIMUS performs a review

                                   9   of an insurer’s “decision to deny, delay, or modify experimental or investigational therapies,” Cal.

                                  10   Ins. § 10145.3(b), California law sets out requirements for how the review is conducted. Of

                                  11   relevance here, pursuant to California law, independent medical reviewers must provide “the

                                  12   reasons the requested therapy is or is not likely to be more beneficial for the insured than any
Northern District of California
 United States District Court




                                  13   available standard therapy, and the reasons that the expert recommends that the therapy should or

                                  14   should not be covered by the insurer, citing the insured’s specific medical condition, the relevant

                                  15   documents, and the relevant medical and scientific evidence, including, but not limited to, the

                                  16   medical and scientific evidence as defined in subdivision (d), to support the expert’s

                                  17   recommendation.” Cal. Ins. Code § 10145.3(c)(3).

                                  18              3.    Plaintiff’s Request for Coverage of the MyoPro
                                  19          In 2002, Plaintiff was involved in a vehicular accident that rendered Plaintiff’s left arm

                                  20   weakened and numb. UHC 41. On July 5, 2017, Plaintiff was examined by his doctor, Dr. Ken

                                  21   Hashimoto, who assessed Plaintiff and discussed a possible referral for a myoelectric orthotic

                                  22   manufactured by Myomo, Inc. (“Myomo”). UHC 48. Specifically, Myomo manufactures a

                                  23   myoelectric elbow-wrist-hand orthosis known as the MyoPro Motion G (“MyoPro”). UHC 43–

                                  24   44. The MyoPro orthosis works by detecting a patient’s own neurological signals through sensors

                                  25   on the arm, in order to amplify a patient’s weak neural signal to help move the limb. Id.

                                  26           Dr. Ken Hashimoto referred Plaintiff to the Valley Institute of Prosthetics and Orthotics

                                  27                                                     7
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   for further evaluation by certified prosthetists and orthotists. UHC 41, 48. The Valley Institute of

                                   2   Prosthetics and Orthotics determined that Plaintiff met the criteria to use a myoelectric elbow-

                                   3   wrist-hand orthosis. UHC 41.

                                   4          On September 19, 2017, Dr. Brandon Green, a physician consultant for the Valley Institute

                                   5   of Prosthetics and the Chief Medical Officer of Myomo, submitted a request for coverage of the

                                   6   MyoPro for use by Plaintiff to Defendant UHC. UHC 41. As part of the submission, Dr. Brandon

                                   7   Green prepared a history and physical exam review of Plaintiff and his condition. UHC 41–44.

                                   8   Dr. Brandon Green opined that a myoelectric orthosis is the “best available technology” to help

                                   9   provide functionality to Plaintiff’s left arm. Id. Dr. Brandon Green explained that Plaintiff had

                                  10   undertaken numerous other treatments that had not restored Plaintiff’s left arm function. Id.

                                  11   Moreover, Dr. Brandon Green asserted that “there is a wealth of well-designed, peer-reviewed,

                                  12   published studies over the course of six decades which prove the standardized clinical efficacy and
Northern District of California
 United States District Court




                                  13   superiority of robotic, myoelectric technology over traditional, less sophisticated treatment

                                  14   alternatives for neurological impairments such as [that of Plaintiff].” Id. Dr. Brandon Green cited

                                  15   nineteen publications in connection with the history and physical exam review. Id.

                                  16          In correspondence dated October 10, 2017, Defendant UHC denied Plaintiff’s request for

                                  17   coverage of the MyoPro orthotic. UHC 35. As rationale for the decision, Defendant UHC stated

                                  18   as follows: “Here is the specific clinical reason for our decision. We have received a request for a

                                  19   new artificial arm for you. You had an injury to the nerves of the arm. We reviewed the

                                  20   information received. We reviewed your benefit plan’s document. We reviewed your health

                                  21   plan’s medical policy for artificial limbs. This request does not meet your health plan’s coverage

                                  22   criteria. The code submitted is incorrect and a more specific code should be provided. Your

                                  23   health plan covers only the most cost effective equipment to meet your needs. This request may

                                  24   not be the most cost effective one. Thus this request is not covered under your health plan.” UHC

                                  25   36. Defendant UHC informed Plaintiff of Plaintiff’s right to an internal appeal, as well as

                                  26   Plaintiff’s opportunity to seek an independent medical review in the event that the internal appeal

                                  27                                                     8
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   was denied. UHC 36–38. Defendant UHC indicated that the denial was based in part on

                                   2   Defendant UHC’s written policy on “Durable Medical Equipment,” as well as Defendant UHC’s

                                   3   written policy on “Prosthetic Devices.” UHC 35.

                                   4              4.       Plaintiff’s Appeal with Defendant UHC
                                   5          On November 22, 2017, Dr. Brandon Green filed an appeal of Defendant UHC’s denial of

                                   6   benefits to Defendant UHC’s Appeals Unit. UHC 31. Dr. Brandon Green argued that the

                                   7   “Prosthetic Devices” policy was inapplicable to Plaintiff’s request for coverage of the MyoPro.

                                   8   UHC 32. Dr. Brandon Green also argued that the MyoPro met each of the requirements outlined

                                   9   in Defendant UHC’s written policy on “Durable Medical Equipment.” Id. Finally, Dr. Brandon

                                  10   Green informed Defendant UHC that the coverage request had in fact been submitted with the

                                  11   correct code. Id.

                                  12          On December 11, 2017, Defendant UHC denied Plaintiff’s appeal. UHC 74. Specifically,
Northern District of California
 United States District Court




                                  13   in a letter to Plaintiff, Defendant UHC stated as follows: “The request to cover a device

                                  14   (MYOPRO) for you was reviewed. We looked at the notes sent to us. We looked at your health

                                  15   plan benefits. The notes show that you have arm weakness (brachial plexopathy). The requested

                                  16   device has not been shown to help your condition. It cannot be covered. The denial is upheld.”

                                  17   UHC 78. Defendant UHC cited numerous provisions from the Certificate of Coverage, including

                                  18   the Certificate of Coverage’s definition of “Medically Necessary” as well as the Certificate of

                                  19   Coverage’s exclusion for “Experimental or Investigational and Unproven Services.” UHC 76.

                                  20   Defendant UHC also indicated that the decision was based in part on Defendant UHC’s Omnibus

                                  21   Codes, along with Defendant UHC’s written policies on “Prosthetic Devices” and “Durable

                                  22   Medical Equipment.” UHC 78. Defendant UHC also advised Plaintiff that Plaintiff had

                                  23   exhausted the internal appeal process, and that Plaintiff had the right to an independent medical

                                  24   review through the California Department of Insurance. UHC 79.

                                  25              5.       Plaintiff’s Independent Medical Review with Defendant MAXIMUS
                                  26          Shortly after the denial of benefits by Defendant UHC’s Appeals Unit, on December 11,

                                  27                                                    9
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   2017, Plaintiff filed a request for an independent medical review with the California Department

                                   2   of Insurance. MAX 18. On January 26, 2018, Dr. Brandon Green filed a letter in support of

                                   3   Plaintiff’s independent medical review application, along with supporting documentation. MAX

                                   4   550. In the letter, Dr. Brandon Green criticized the three publications that were cited by

                                   5   Defendant UHC’s Omnibus Codes to support Defendant UHC’s noncoverage of the MyoPro.

                                   6   MAX 552. Dr. Brandon Green also enclosed two previous determinations by Defendant

                                   7   MAXIMUS in January and September 2017 that the MyoPro was “likely to be more beneficial for

                                   8   treatment of [a particular patient’s] medical condition than any available standard therapy.” MAX

                                   9   610, 619. One of these patients suffered from paralysis in the left arm because of a vehicular

                                  10   accident, like Plaintiff. MAX 610.

                                  11          Defendant MAXIMUS conducted the independent medical review, and the review was

                                  12   conducted by “three independent physician consultants who have no affiliation with” Defendant
Northern District of California
 United States District Court




                                  13   UHC. MAX 2. Each of the three reviewers employed by Defendant MAXIMUS received copies

                                  14   of Plaintiff’s medical records, the letters of Dr. Brandon Green, the Certificate of Coverage, and

                                  15   several of Defendant UHC’s medical policies. MAX 4–12. In Defendant MAXIMUS’s final

                                  16   report, Defendant MAXIMUS then certified that the reviewers “examined all of the medical

                                  17   records and documentation submitted” to reach their conclusions. MAX 2. Each of the reviewers

                                  18   also “performed a search of the relevant medical literature” and relied on additional publications

                                  19   generated by the search. MAX 4–12. Each reviewer concluded that “the requested equipment is

                                  20   not likely to be more beneficial for treatment of the [Plaintiff’s] medical condition than any

                                  21   available standard therapy.” MAX 2. Accordingly, Defendant MAXIMUS declared that

                                  22   Defendant UHC’s “denial has been upheld.” Id. Defendant MAXIMUS informed Plaintiff that

                                  23   Plaintiff “cannot appeal this decision. The Department of Insurance does not accept appeals of a

                                  24   MAXIMUS decision. The decision of MAXIMUS is final.” Id.

                                  25          B. Procedural History
                                  26          On December 11, 2018, Plaintiff filed suit against Defendants MVI Administrators

                                  27                                                    10
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   Insurance Solutions, Inc., Monterey County Hospitality Association Health and Welfare Trust,

                                   2   Monterey County Hospitality Association, UHC, and MAXIMUS. ECF No. 1. Plaintiff’s initial

                                   3   complaint alleged three causes of action against all defendants: (1) wrongful denial of benefits

                                   4   under ERISA §502(a)(1)(B), 28 U.S.C. §1132; (2) breach of fiduciary duty under ERISA §

                                   5   502(a)(3), 29 U.S.C. § 1132(a)(3); and (3) denial of full and fair review under ERISA § 503, 29

                                   6   U.S.C. § 1133. Id. ¶¶ 66–87.

                                   7          On March 15, 2019, Defendant Monterey County Hospitality Association Health and

                                   8   Welfare Trust filed a cross-claim against United HealthCare Services, Inc. and a third-party

                                   9   complaint against Third-Party Defendant Eric Miller Architects, Plaintiff’s employer. ECF No.

                                  10   37.

                                  11          On April 26, 2019, Defendant UHC filed a motion to compel binding arbitration as to

                                  12   Defendant Monterey County Hospitality Association Health and Welfare Trust’s cross-claim.
Northern District of California
 United States District Court




                                  13   ECF No. 54. On April 26, 2019, Defendant MVI Administrators Insurance Solutions, Inc. also

                                  14   filed a motion to dismiss Plaintiff’s complaint as to Defendant MVI Administrators Insurance

                                  15   Solutions, Inc. ECF No. 55.

                                  16          On May 22, 2019, Defendant Monterey County Hospitality Association also filed a cross-

                                  17   claim against United HealthCare Services, Inc. and a third-party complaint against Third-Party

                                  18   Defendant Eric Miller Architects. ECF No. 80.

                                  19          On June 26, 2019, Third-Party Defendant Eric Miller Architects filed a motion to dismiss

                                  20   Defendant Monterey County Hospitality Association’s third-party complaint. ECF No. 90.

                                  21          On July 2, 2019, the Court granted MVI Administrators Insurance Solutions, Inc.’s motion

                                  22   to dismiss the complaint without prejudice. ECF No. 93. On July 18, 2019, Defendant Monterey

                                  23   County Hospitality Association and Third-Party Defendant Eric Miller Architects stipulated to

                                  24   dismiss Defendant Monterey County Hospitality Association’s third-party complaint with

                                  25   prejudice. ECF No. 97. The Court granted the stipulation and denied Third-Party Defendant Eric

                                  26   Miller Architects’ motion to dismiss as moot. Id.

                                  27                                                    11
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1           On August 1, 2019, Plaintiff filed a first amended complaint (“FAC”). ECF No. 101

                                   2   (“FAC”). Plaintiff’s FAC alleges the same three causes of action that Plaintiff’s initial complaint

                                   3   alleged. Id. at ¶¶ 69–96.

                                   4           Later, on August 5, 2019, the Court granted Defendant United HealthCare Services, Inc.’s

                                   5   motion to compel binding arbitration as to Defendant Monterey County Hospitality Association

                                   6   Health and Welfare Trust’s cross-claim. ECF No. 102.

                                   7           On August 26, 2019, the Court then granted a stipulation between Defendant Monterey

                                   8   County Hospitality Association Health and Welfare Trust and Third-Party Defendant Eric Miller

                                   9   Architects to dismiss Defendant Monterey County Hospitality Association Health and Welfare

                                  10   Trust’s third-party complaint with prejudice. ECF No. 114. With that stipulation, Third-Party

                                  11   Defendant Eric Miller Architects was no longer a party to the instant case.

                                  12           On August 30, 2019, Defendant MVI Administrators Insurance Solutions, Inc. filed a
Northern District of California
 United States District Court




                                  13   motion to dismiss the FAC as to Defendant MVI Administrators Insurance Solutions, Inc. ECF

                                  14   No. 128.

                                  15           On November 8, 2019, the Court granted a stipulation between Defendant United

                                  16   HealthCare Services, Inc. and Defendant Monterey County Hospitality Association to dismiss

                                  17   Defendant Monterey County Hospitality Association’s cross-claim with prejudice. ECF No. 142.

                                  18           On November 15, 2019, the Court then granted a stipulation between Plaintiff and

                                  19   Defendants Monterey County Hospitality Association and Monterey County Hospitality

                                  20   Association Health and Welfare Trust that dismissed Plaintiff’s claims against those two entities

                                  21   with prejudice. ECF No. 145. With that stipulation, Defendants Monterey County Hospitality

                                  22   Association and Monterey County Hospitality Association Health and Welfare Trust were no

                                  23   longer parties to the instant case.

                                  24           On January 21, 2020, the Court granted Defendant MVI Administrators Insurance

                                  25   Solutions, Inc.’s motion to dismiss the FAC as to Defendant MVI Administrators Insurance

                                  26   Solutions, Inc. with prejudice. ECF No. 154. With that order, Defendant MVI Administrators

                                  27                                                    12
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   Insurance Solutions, Inc. was no longer a party to the instant case.

                                   2          Accordingly, by the January 24, 2020 deadline for dispositive motions, only three parties

                                   3   remained in the instant case: Plaintiff, Defendant UHC, and Defendant MAXIMUS. On January

                                   4   24, 2020, Defendant UHC and Defendant MAXIMUS moved for summary judgment, and Plaintiff

                                   5   moved for partial summary judgment. ECF Nos. 157 (“UHC Mot.”), 159 (“MAXIMUS Mot.”),

                                   6   162 (“Plaintiff Mot.”).

                                   7          On February 14, 2020, Defendant UHC opposed Plaintiff’s motion for partial summary

                                   8   judgment, and vice versa. ECF Nos. 170 (“UHC Opp’n”), 172 (“Plaintiff First Opp’n”).

                                   9   Defendant UHC also objected to exhibits that Plaintiff filed in support of Plaintiff’s motion for

                                  10   partial summary judgment. ECF No. 171.4

                                  11          On February 18, 2020, Defendant MAXIMUS opposed Plaintiff’s motion for partial

                                  12   summary judgment, and vice versa. ECF Nos. 173 (“MAXIMUS Opp’n”), 174 (“Plaintiff Second
Northern District of California
 United States District Court




                                  13   Opp’n”).

                                  14   II.    LEGAL STANDARD
                                  15          A. Standard of Review in ERISA Cases

                                  16          Under ERISA § 502, a beneficiary or plan participant may sue in federal court “to recover

                                  17   benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan, or

                                  18   to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B); see

                                  19   also Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004). A claim of denial of benefits in an

                                  20   ERISA case “is to be reviewed under a de novo standard unless the benefit plan gives the

                                  21   administrator or fiduciary discretionary authority to determine eligibility for benefits or to construe

                                  22   the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Montour

                                  23

                                  24   4
                                         On February 27, 2020, Defendant UHC also filed a reply in support of Defendant UHC’s motion
                                  25   for summary judgment. ECF No. 176. However, the operative briefing schedule did not permit
                                       replies. ECF No. 79. Accordingly, on February 28, 2020, Defendant UHC withdrew the reply.
                                  26   ECF No. 177. The Court does not consider the unauthorized filing in resolving the instant
                                       motions.
                                  27                                                 13
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   v. Hartford Life & Acc. Ins. Co., 588 F.3d 623, 629 (9th Cir. 2009). If the plan confers such

                                   2   discretion, then the denial is reviewed for an abuse of discretion. Metropolitan Life Ins. Co. v.

                                   3   Glenn, 554 U.S. 105, 110–11 (2008).

                                   4          B. Summary Judgment Standard of Review
                                   5          Summary judgment is appropriate if, viewing the evidence and drawing all reasonable

                                   6   inferences in the light most favorable to the nonmoving party, there are no genuine disputes of

                                   7   material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

                                   8   Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1986). A fact is “material” if it “might affect the

                                   9   outcome of the suit under the governing law,” and a dispute as to a material fact is “genuine” if

                                  10   there is sufficient evidence for a reasonable trier of fact to decide in favor of the nonmoving party.

                                  11   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  12   III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          The parties’ motions for summary judgment raise numerous issues that the Court must

                                  14   resolve. First, the Court addresses the applicable standard of review and the application of Rule

                                  15   56 in this context. Second, the Court addresses numerous arguments by Defendant MAXIMUS

                                  16   makes to the effect that Defendant MAXIMUS is not a proper defendant in the instant case.

                                  17   Third, the Court addresses Plaintiff’s claim for improper denial of ERISA benefits pursuant to

                                  18   ERISA § 502(a)(1)(B). Fourth, the Court addresses Plaintiff’s claim for breach of fiduciary duty

                                  19   pursuant to ERISA § 502(a)(3). Fifth, and finally, the Court addresses Plaintiff’s claim for denial

                                  20   of full and fair review under ERISA § 503.

                                  21          A. Applicable Standard of Review
                                  22          Under ERISA § 502, a beneficiary or plan participant may sue in federal court “to recover

                                  23   benefits due to him under the terms of his plan, to enforce his rights under the terms of the plan, or

                                  24   to clarify his rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B); see

                                  25   also Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004) (“[ERISA § 502(a)(1)(B)] is relatively

                                  26   straightforward. If a participant or beneficiary believes that benefits promised to him under the

                                  27                                                     14
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   terms of the plan are not provided, he can bring suit seeking provision of those benefits.”). A

                                   2   claim of denial of benefits in an ERISA case “is to be reviewed under a de novo standard unless

                                   3   the benefit plan gives the administrator or fiduciary discretionary authority to determine eligibility

                                   4   for benefits or to construe the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S.

                                   5   101, 115 (1989); Montour v. Hartford Life & Acc. Ins. Co., 588 F.3d 623, 629 (9th Cir. 2009)

                                   6   (explaining that the default standard is de novo). If the plan confers such discretion, then the

                                   7   denial is reviewed for an abuse of discretion. Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105,

                                   8   110–11 (2008) (explaining that abuse of discretion applies if the terms of the plan provide as

                                   9   much).

                                  10            Here, the parties each agree that de novo review is the appropriate standard for the Court to

                                  11   employ. UHC Mot. at 7 (“There is no dispute between the parties that this Court will review this

                                  12   case de novo.”); MAXIMUS Mot. at 9 (“Under Plaintiff’s first claim (section 502(a)(1)(B) of
Northern District of California
 United States District Court




                                  13   ERISA), the standard of review would be de novo.”); Plaintiff Mot. at 8 (“The De Novo Standard

                                  14   of Review Applies.”). Accordingly, the Court evaluates Plaintiff’s denial of benefits claim in the

                                  15   instant case de novo. See Rorabaugh v. Cont’l Cas. Co., 321 F. App’x 708, 709 (9th Cir. 2009)

                                  16   (holding that the court may accept parties stipulation to de novo review).

                                  17            A court that employs de novo review in an ERISA case “simply proceeds to evaluate

                                  18   whether the plan administrator correctly or incorrectly denied benefits.” Abatie v. Alta Health &

                                  19   Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006). Generally, the court’s review is limited to the

                                  20   evidence contained in the administrative record. Opeta v. Nw. Airlines Pension Plan for Contract

                                  21   Employees, 484 F.3d 1211, 1217 (9th Cir. 2007) (explaining that in de novo ERISA case,

                                  22   “extrinsic evidence could be considered only under certain limited circumstances”). The Ninth

                                  23   Circuit has explained that the Court may, in its discretion, “allow evidence that was not before the

                                  24   plan administrator.” Mongeluzo v. Baxter Travenol Long Term Disability Ben. Plan, 46 F.3d 938,

                                  25   943–44 (9th Cir. 1995) (internal quotation marks omitted). “The district court should exercise its

                                  26   discretion, however, only when circumstances clearly establish that additional evidence is

                                  27                                                     15
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   necessary to conduct an adequate de novo review of the benefit decision.” Id. at 944 (internal

                                   2   quotation marks omitted). “In most cases,” the Ninth Circuit has explained, “where additional

                                   3   evidence is not necessary for adequate review of the benefits decision, the district court should

                                   4   only look at the evidence that was before the plan administrator.” Id. (internal quotation marks

                                   5   omitted). Here, Plaintiff and Defendant MAXIMUS both seek to introduce evidence that is not in

                                   6   the administrative record and that was therefore not before the plan administrator. E.g., ECF Nos.

                                   7   159-2, 163. Neither party provides any argument as to why additional evidence is “necessary for

                                   8   adequate review of the benefits decision.” Mongeluzo, 46 F.3d at 944 (internal quotation marks

                                   9   omitted). Accordingly, for the purpose of assessing the instant motions, the Court’s review will be

                                  10   confined to the administrative record.

                                  11          The parties bring motions for summary judgment under Rule 56. Plaintiff Mot. at 1 (citing

                                  12   Federal Rule of Civil Procedure 56); UHC Mot. at 12 (requesting that the Court enter “summary
Northern District of California
 United States District Court




                                  13   judgment” for Defendant UHC); MAXIMUS Mot. at 2 (citing Federal Rule of Civil Procedure

                                  14   56). To the extent that Defendant UHC requests that the Court “conduct a trial on the

                                  15   administrative record,” Defendant UHC’s request is premature. UHC Mot. at 7. Instead, as the

                                  16   Ninth Circuit has explained, “[s]ummary judgment in an ERISA case is only proper where there

                                  17   are no genuine disputes of material fact, and the movant is entitled to judgment as a matter of

                                  18   law.” Gordon v. Met. Life Ins. Co., 747 F. App’x 594, 595 (9th Cir. 2019); see also Spencer v.

                                  19   Caterpillar, Inc. Non-Contributory Pension Plan, No. C02-2101 SI, 2003 WL 21148467, at *2

                                  20   (N.D. Cal. May 13, 2003) (“If the standard of review is de novo, then the district court may decide

                                  21   the case by summary judgment only if there are no genuine issues of material fact in dispute.”).

                                  22   Hence, ordinary Rule 56 principles guide the Court’s analysis. The Court now turns to the

                                  23   competing motions for summary judgment below, beginning with the arguments asserted by

                                  24   Defendant MAXIMUS.

                                  25          B. Defendant MAXIMUS Is a Proper Defendant
                                  26          In Defendant MAXIMUS’s motion for summary judgment, Defendant MAXIMUS makes

                                  27                                                    16
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   numerous arguments that Defendant MAXIMUS is not a proper defendant as to Plaintiff’s claims.

                                   2   First, Defendant MAXIMUS contends that Defendant MAXIMUS is not an ERISA fiduciary.

                                   3   Second, Defendant MAXIMUS argues that Defendant MAXIMUS may not be sued under ERISA

                                   4   § 502(a)(1)(B). Third, and finally, Defendant MAXIMUS contends that Defendant MAXIMUS is

                                   5   statutorily immune from all of Plaintiff’s claims. The Court addresses, and ultimately rejects, each

                                   6   of these arguments in turn.

                                   7              1.    Defendant MAXIMUS Is a Functional Fiduciary
                                   8          Defendant MAXIMUS contends that Defendant MAXIMUS is not an ERISA fiduciary.

                                   9   MAXIMUS Mot. at 6–8. According to Defendant MAXIMUS, Defendant MAXIMUS does not

                                  10   “exercise[] discretionary authority on behalf of the plan, its assets, or its administration,” and

                                  11   hence does not fit the statutory definition. Id. at 6. Plaintiff responds that “[b]y conducting

                                  12   [independent medical review]s and exercising discretion to decide whether to approve or deny
Northern District of California
 United States District Court




                                  13   benefits to a participant in an ERISA-governed welfare benefit plan, MAXIMUS acts as a

                                  14   ‘functional’ fiduciary subjecting it to liability for its actions.” Plaintiff Second Opp’n at 7. The

                                  15   Court agrees with Plaintiff.

                                  16          ERISA provides a definition of a “functional” fiduciary:

                                  17          [A] person is a fiduciary with respect to a plan to the extent (i) he exercises any
                                              discretionary authority or discretionary control respecting management of such plan
                                  18          or exercises any authority or control respecting management or disposition of its
                                              assets, (ii) he renders investment advice for a fee or other compensation, direct or
                                  19          indirect, with respect to any moneys or other property of such plan, or has any
                                  20          authority or responsibility to do so, or (iii) he has any discretionary authority or
                                              discretionary responsibility in the administration of such plan.
                                  21
                                       29 U.S.C. § 1002(21)(A). In other words, to be a “functional” fiduciary, “the person or entity
                                  22
                                       must have control respecting the management of the plan or its assets, give investment advice for a
                                  23
                                       fee, or have discretionary responsibility in the administration of the plan.” Arizona State
                                  24
                                       Carpenters Pension Trust Fund v. Citibank (Arizona), 125 F.3d 715, 722 (9th Cir. 1997). Indeed,
                                  25
                                       ERISA defines “fiduciary” “not in terms of formal trusteeship, but in functional terms of control
                                  26
                                       and authority over the plan.” Mertens v. Hewitt Assoc., 508 U.S. 248, 262 (1993) (emphasis in
                                  27                                                   17
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   original).

                                   2           “The [United States] Supreme Court has stressed that the central inquiry [into whether a

                                   3   party was an ERISA fiduciary] is whether the party was acting as an ERISA fiduciary ‘when

                                   4   taking the action subject to complaint.’” Santomenno v. Transamerica Life Ins. Co., 883 F.3d 833,

                                   5   838 (9th Cir. 2018) (quoting Pegram v. Herdrich, 530 U.S. 211, 226 (2000)). Specifically,

                                   6   because “a person is a fiduciary under this provision only ‘to the extent’ the person engages in the

                                   7   listed conduct, a person may be a fiduciary with respect to some actions but not others.” Depot,

                                   8   Inc., 915 F.3d at 654.

                                   9           Here, Plaintiff argues that Defendant MAXIMUS served as a functional fiduciary in the

                                  10   instant case because Defendant MAXIMUS exercised “discretion to decide whether to approve or

                                  11   deny benefits to a participant in an ERISA-governed welfare benefit plan.” Plaintiff Second

                                  12   Opp’n at 7. The Northern District of California’s recent decision in Josef K. v. Cal. Physicians’
Northern District of California
 United States District Court




                                  13   Serv., No. 18-CV-06385-YGR, 2019 WL 2342245 (N.D. Cal. June 3, 2019), is instructive. In

                                  14   Josef K., a plaintiff, E.K., brought a claim for breach of fiduciary duty under ERISA against

                                  15   Defendant MAXIMUS. Id. at *2. E.K. challenged Defendant MAXIMUS’s independent medical

                                  16   review of a claim denial, and E.K. alleged that Defendant MAXIMUS failed “to address facts and

                                  17   materials provided by E.K.’s parents and treatment providers, and [engaged in]

                                  18   mischaracterization of E.K.’s condition and medical history in its final written report.” Id.

                                  19   Defendant MAXIMUS asserted in Josef K., as Defendant MAXIMUS does in the instant case, that

                                  20   Defendant MAXIMUS was not an ERISA fiduciary. Id. at *6.

                                  21           The Josef K. court rejected Defendant MAXIMUS’s arguments. First, the Josef K. court

                                  22   found that Defendant MAXIMUS “exercised significant discretion” when Defendant MAXIMUS

                                  23   issued the relevant determination. Id. at *7. Second, the Josef K. court found that Defendant

                                  24   MAXIMUS’s determination was binding on the insurer, which “bestowed Maximus with final

                                  25   authority over whether E.K.’s claim would be paid or not.” Id. Third, and finally, the Josef K.

                                  26   court emphasized the fact that “the Plan expressly provides for an [independent medical review].”

                                  27                                                    18
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   Id. at *8.

                                   2           All of the foregoing facts are present in the instant case. First, Defendant MAXIMUS

                                   3   determined whether the MyoPro was “experimental or investigative.” MAX 1. Under California

                                   4   law, this determination required Defendant MAXIMUS to provide “the reasons the requested

                                   5   therapy is or is not likely to be more beneficial for the insured than any available standard therapy,

                                   6   and the reasons that [Defendant MAXIMUS] recommends that the therapy should or should not be

                                   7   covered by the insurer, citing the insured’s specific medical condition, the relevant documents, and

                                   8   the relevant medical and scientific evidence, including, but not limited to, the medical and

                                   9   scientific evidence as defined in subdivision (d), to support [Defendant MAXIMUS’s]

                                  10   recommendation.” Cal. Ins. Code § 10145.3(c)(3).

                                  11           The record demonstrates that Defendant MAXIMUS “exercised significant discretion” to

                                  12   perform the foregoing inquiry. For instance, Defendant MAXIMUS exercised significant
Northern District of California
 United States District Court




                                  13   discretion to determine the “relevant medical and scientific evidence,” which is “not limited” by

                                  14   the statute. Cal. Ins. Code § 10145.3(c)(3). Indeed, the reviewers employed by Defendant

                                  15   MAXIMUS “performed a search of the relevant literature” and each consulted numerous studies

                                  16   and medical authorities that the reviewers personally deemed to be relevant. MAX 5–12. Two of

                                  17   the reviewers relied on entirely different sources from each other. MAX 8, 11. Further,

                                  18   Defendant MAXIMUS’s ultimate determination of whether the MyoPro was “experimental or

                                  19   investigative” required Defendant MAXIMUS to determine whether the MyoPro “is or is not

                                  20   likely to be more beneficial for the insured than any available standard therapy” for Plaintiff. Cal.

                                  21   Ins. Code § 10145.3(c)(3). This standard is undefined and abstract. Defendant MAXIMUS

                                  22   possessed discretion to assess the likelihood that the MyoPro would provide medical benefits to

                                  23   Plaintiff and how to compare those benefits to an unspecified course of “standard therapy.” MAX

                                  24   6–12 (performing analysis). The Certificate of Coverage also does not impose any limits on

                                  25   Defendant MAXIMUS’s discretion. Indeed, the Certificate of Coverage only dictates that

                                  26   Defendant MAXIMUS would “review the medical decisions made by” Defendant UHC, so long

                                  27                                                    19
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   as Defendant UHC’s decision fell within the relevant defined categories. UHC 229.

                                   2          Further, Defendant MAXIMUS possessed final authority over whether Plaintiff received

                                   3   the benefit in the instant case. The Certificate of Coverage dictates that “[t]he decision [of

                                   4   Defendant MAXIMUS] is binding” on Defendant UHC. UHC 230. The Certificate of Coverage

                                   5   also clearly indicates that the outcome of Defendant MAXIMUS’s determination would result in

                                   6   either payment for or denial of Plaintiff’s claim for the MyoPro. Id. Likewise, the California

                                   7   Department of Insurance’s description of Defendant MAXIMUS’s role in the independent medical

                                   8   review informed Plaintiff that Defendant MAXIMUS would assess whether the MyoPro is

                                   9   “experimental and excluded by a policy provision,” and the “decision will be binding on the

                                  10   insurance company.” MAX 135.

                                  11          Finally, as in Josef K., the Certificate of Coverage in the instant case specifically affords

                                  12   Plaintiff the right to independent medical review. UHC 230. As Defendant MAXIMUS concedes,
Northern District of California
 United States District Court




                                  13   the Certificate of Coverage is clearly a Plan document. MAXIMUS Mot. at 4 (“The pertinent Plan

                                  14   documents include . . . the Evidence of Coverage from UHC.”). Hence, Defendant MAXIMUS

                                  15   played an important role contemplated by the Plan itself when Defendant MAXIMUS provided

                                  16   Plaintiff with “expert independent medical professional review.” UHC 229. These facts

                                  17   demonstrate that Defendant MAXIMUS “ha[d] control respecting the management of the plan or

                                  18   its assets,” and as such, served as a functional fiduciary when Defendant MAXIMUS performed

                                  19   the independent medical review. 29 U.S.C. § 1002(21)(A); see, e.g., Hecht v. Summerlin Life &

                                  20   Health Ins. Co., 536 F. Supp. 2d 1236, 1243 (D. Nev. 2008) (“A person with the authority to grant

                                  21   or deny claims, or to review the denial of claims, for benefits under the relevant ERISA plan is a

                                  22   fiduciary.”).

                                  23          Defendant MAXIMUS’s arguments to the contrary are unpersuasive. First, Defendant

                                  24   MAXIMUS attempts to distinguish Josef K. because Josef K. involved a motion to dismiss, not

                                  25   summary judgment. MAXIMUS Opp’n at 4. The difference is not significant here because, as

                                  26   outlined in the foregoing, the dispositive factors the Josef K. court discussed are all established by

                                  27                                                     20
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   the record in the instant case.

                                   2          Second, Defendant MAXIMUS argues that Defendant MAXIMUS “does not make

                                   3   coverage decisions.” MAXIMUS Opp’n at 6. Instead, Defendant MAXIMUS “simply addresses

                                   4   the narrow questions presented regarding a given proposed treatment or service.” Id. The Josef K.

                                   5   court considered and rejected precisely the same argument. Josef K., 2019 WL 2342245, at *6

                                   6   (rejecting argument that Defendant MAXIMUS “was only responsible for providing an external

                                   7   review of a ‘discrete issue,’ namely, whether E.K.’s treatments were medically necessary based on

                                   8   generally accepted standards of care”). Defendant MAXIMUS appears to rely on the California

                                   9   statutory definition of “coverage decision.” See Cal. Ins. Code § 10169(b) (“A decision regarding

                                  10   a disputed health care service relates to the practice of medicine and is not a coverage decision.”).

                                  11   The label supplied by California law is immaterial because as noted above, ERISA defines

                                  12   “fiduciary” “not in terms of formal trusteeship, but in functional terms of control and authority
Northern District of California
 United States District Court




                                  13   over the plan.” Mertens, 508 U.S. at 262 (emphasis in original). As discussed in the foregoing,

                                  14   Defendant MAXIMUS exercised “control and authority” over disposition of the Plan assets,

                                  15   subject to Defendant MAXIMUS’s broad discretion.

                                  16          Third, Defendant MAXIMUS argues that Defendant MAXIMUS is not a fiduciary because

                                  17   Defendant MAXIMUS was not “required to rely on [the Certificate of Coverage] or any other Plan

                                  18   documents” when Defendant MAXIMUS conducted the independent medical review.

                                  19   MAXIMUS Mot. at 7. As an initial matter, Defendant MAXIMUS’s contention is belied by the

                                  20   record. Indeed, the record in the instant case indicates that Defendant MAXIMUS did rely in part

                                  21   on the Certificate of Coverage. Each of the three reviewers employed by Defendant MAXIMUS

                                  22   received a copy of the Certificate of Coverage. MAX 4–12. In Defendant MAXIMUS’s final

                                  23   report, Defendant MAXIMUS then certified that the reviewers “examined all of the medical

                                  24   records and documentation submitted” to reach their conclusions. MAX 2 (emphasis added).

                                  25          To the extent Defendant MAXIMUS argues that because Defendant MAXIMUS was not

                                  26   required to rely on the Certificate of Coverage, Defendant MAXIMUS cannot be a functional

                                  27                                                    21
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   fiduciary, Defendant MAXIMUS cites no authority to support that proposition. On the contrary,

                                   2   the fact that Defendant MAXIMUS could evidently choose on which documents to rely when it

                                   3   performed the role of independent medical reviewer only underscores how much discretion

                                   4   Defendant MAXIMUS wielded. See, e.g., Arizona State Carpenters Pension Trust Fund, 125

                                   5   F.3d at 721–22 (“A person or entity who performs only ministerial services or administrative

                                   6   functions within a framework of policies, rules, and procedures established by others is not an

                                   7   ERISA fiduciary.”).

                                   8          Fourth, and finally, Defendant MAXIMUS contends that Defendant MAXIMUS is not a

                                   9   functional fiduciary because “the health plan was required to comply with California’s external

                                  10   review process, . . . and therefore had no independent relationship with MAXIMUS.” MAXIMUS

                                  11   Mot. at 8. Whether Defendant MAXIMUS and Defendant UHC had an “independent

                                  12   relationship” is irrelevant. As explained, “the central inquiry [into whether a party was an ERISA
Northern District of California
 United States District Court




                                  13   fiduciary] is whether the party was acting as an ERISA fiduciary ‘when taking the action subject

                                  14   to complaint.’” Santomenno, 883 F.3d 833, 838 (9th Cir. 2018) (quoting Pegram, 530 U.S. at

                                  15   226). In the instant case, Defendant MAXIMUS provided the independent medical review of

                                  16   Plaintiff’s claim, and Defendant MAXIMUS “exercised significant discretion” as to whether

                                  17   Plaintiff’s claim for the MyoPro would be paid. This is sufficient to render Defendant

                                  18   MAXIMUS a functional fiduciary in the instant case. The Court now turns to Defendant

                                  19   MAXIMUS’s argument that Defendant MAXIMUS is not a proper defendant under ERISA §

                                  20   502(a)(1)(B).

                                  21              2.   Defendant MAXIMUS Is a Proper Defendant as to Plaintiff’s ERISA §
                                                  502(a)(1)(B) Claim
                                  22
                                              Defendant MAXIMUS asserts that Plaintiff may not assert a claim under ERISA §
                                  23
                                       502(a)(1)(B) against Defendant Maximus. MAXIMUS Mot. at 5. Specifically, Defendant
                                  24
                                       MAXIMUS contends that Defendant MAXIMUS “has no authority to interpret Plan documents in
                                  25
                                       order to decide whether the terms of the Plan provide coverage of the MyoPro orthosis, and has no
                                  26

                                  27                                                   22
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   authority to pay for coverage of the MyoPro orthosis.” Id. Plaintiff disagrees, and asserts that

                                   2   “[b]ecause MAXIMUS made a final and binding benefits determination that [Plaintiff’s] request

                                   3   for coverage of the MyoPro should be denied, it is a proper party subject to liability for its

                                   4   improper denial of benefits.” Plaintiff Second Opp’n at 4. The Court agrees with Plaintiff.

                                   5          In Spinedex Physical Therapy USA Inc. v. United Healthcare of Arizona, 770 F.3d 1282

                                   6   (9th Cir. 2014), the Ninth Circuit provided guidance as to which parties constitute proper

                                   7   defendants for actions for improper denial of benefits under ERISA § 502(a)(1)(B). In Spinedex,

                                   8   the Ninth Circuit explained that “proper defendants under § 1132(a)(1)(B) for improper denial of

                                   9   benefits at least include ERISA plans, formally designated plan administrators, insurers or other

                                  10   entities responsible for payment of benefits, and de facto plan administrators that improperly deny

                                  11   or cause improper denial of benefits.” Id. at 1297. The Ninth Circuit also explained that “[s]uits

                                  12   under § 1132(a)(1)(B) to recover benefits may be brought against the plan as an entity and against
Northern District of California
 United States District Court




                                  13   the fiduciary of the plan.” Id. (internal quotation marks omitted, emphasis in original). The

                                  14   ultimate question is whether an entity is a “logical defendant” for an action under ERISA §

                                  15   502(a)(1)(B). Id.

                                  16          The Court concluded, supra, that Defendant MAXIMUS served as a functional fiduciary

                                  17   when Defendant MAXIMUS performed the independent medical review for Plaintiff. The record

                                  18   in the instant case also demonstrates that Defendant MAXIMUS “cause[d] improper denial of

                                  19   benefits” to Plaintiff, to the extent that the denial of MyoPro was in fact improper. See, e.g., Smith

                                  20   v. Univ. of S. Cal., No. LA CV18-06111 JAK (AFMx), 2019 WL 988681, at *4 (C.D. Cal. Jan. 22,

                                  21   2019) (“Based upon the filings and arguments presented, there is a basis to conclude that there are

                                  22   sufficient allegations that [Defendant’s] decision-making caused the alleged improper denial of

                                  23   benefits to Plaintiff.”). Indeed, as discussed in the foregoing, Defendant MAXIMUS’s decision in

                                  24   the independent medical review was binding on Defendant UHC. UHC 229–30. If Defendant

                                  25   MAXIMUS had made a different decision, Plaintiff would have received the MyoPro as a benefit

                                  26   of the Plan. Id. Under Spinedex, this is sufficient.

                                  27                                                     23
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1          Defendant MAXIMUS’s arguments to the contrary are unpersuasive. First, Defendant

                                   2   MAXIMUS claims that “[b]y law, MAXIMUS is limited in its review here to an evaluation of

                                   3   whether a service/treatment is investigational in light of Plaintiff’s medical records and relevant

                                   4   standards in the scientific community.” MAXIMUS Mot. at 5. Defendant MAXIMUS’s

                                   5   contention is irrelevant. The Ninth Circuit has indicated that functional fiduciaries like Defendant

                                   6   MAXIMUS are proper defendants for claims under ERISA § 502(a)(1)(B) if they “cause improper

                                   7   denial of benefits” under ERISA. Spinedex, 770 F.3d at 1297–98. On the record in this case,

                                   8   Defendant MAXIMUS meets that definition.

                                   9          Similarly, Defendant MAXIMUS argues that Defendant “MAXIMUS does not have ‘final

                                  10   authority’ with respect to a Plan,” because Defendant MAXIMUS lacked authority to “authorize

                                  11   or disallow benefit payments in cases where a dispute exists as to the interpretation of plan

                                  12   provisions.” MAXIMUS Mot. at 5. However, once again, the record demonstrates that Defendant
Northern District of California
 United States District Court




                                  13   MAXIMUS’s decision was “binding on the insurance company [i.e., Defendant UCH].” MAX

                                  14   493. Accordingly, Defendant MAXIMUS represents a “logical defendant” as to Plaintiff’s claim

                                  15   for wrongful denial of benefits under ERISA § 502(a)(1)(B). The Court now turns to Defendant

                                  16   MAXIMUS’s argument that Defendant MAXIMUS is entitled to statutory immunity.

                                  17                3.   Defendant MAXIMUS Is Not Entitled to Statutory Immunity
                                  18          Finally, Defendant MAXIMUS argues that Defendant MAXIMUS “is [] immune from

                                  19   each and all of Plaintiff’s claims.” MAXIMUS Mot. at 9. Specifically, Maximus contends that

                                  20   two provisions of California law, Cal. Civ. Code § 43.98 and Cal. Insurance Code § 10169.2(b),

                                  21   render Defendant MAXIMUS statutorily immune from Plaintiff’s claims. Id. The Court

                                  22   disagrees.

                                  23          California Insurance Code § 10169.2(b) dictates that “[t]he independent medical review

                                  24   organizations and the medical professionals retained to conduct reviews shall be deemed to be

                                  25   medical consultants for purposes of Section 43.98 of the Civil Code.” Cal. Insurance Code §

                                  26   10169.2(b). As an independent medical review organization, Defendant MAXIMUS is therefore a

                                  27                                                    24
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   “medical consultant[] for purposes of Section 43.98 of the Civil Code.” Id.

                                   2          California Civil Code § 43.98 has no applicability in the instant case. California Civil

                                   3   Code § 43.98 dictates that “[t]here shall be no monetary liability on the part of, and no cause of

                                   4   action shall arise against, any consultant on account of any communication by that consultant to

                                   5   the Director of the Department of Managed Health Care or any other officer, employee, agent,

                                   6   contractor, or consultant of the Department of Managed Health Care, when that communication is

                                   7   for the purpose of determining whether health care services have been or are being arranged or

                                   8   provided in accordance with the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2

                                   9   (commencing with Section 1340) of Division 2 of the Health and Safety Code).” Cal. Civ. Code §

                                  10   43.98. In order for immunity to apply, the consultant must also make a number of further

                                  11   showings, such as absence of malice, reasonable effort to obtain facts, and more. Id.

                                  12          In the instant case, the record is devoid of any communication between Defendant
Northern District of California
 United States District Court




                                  13   MAXIMUS and “the Director of the Department of Managed Health Care or any other officer,

                                  14   employee, agent, contractor, or consultant of the Department of Managed Health Care.” Id.

                                  15   Instead, the record shows that Defendant MAXIMUS was enlisted to perform the independent

                                  16   medical review by the California Department of Insurance, a separate California state agency.

                                  17   See, e.g., MAX 14 (letter from California Department of Insurance that requested that Defendant

                                  18   MAXIMUS conduct the independent medical review of Plaintiff’s dispute); MAX 490 (email

                                  19   from California Department of Insurance that requested that Defendant MAXIMUS conduct the

                                  20   independent medical review of Plaintiff’s dispute). Accordingly, Defendant MAXIMUS is not

                                  21   entitled to statutory immunity under California Civil Code § 43.98.

                                  22          In sum, and in light of the foregoing, the Court concludes that Defendant MAXIMUS’s

                                  23   arguments for summary judgment on the basis that Defendant MAXIMUS is not a proper

                                  24   defendant in the instant case fail. The Court DENIES Defendant MAXIMUS’s motion for

                                  25   summary judgment to the extent that Defendant MAXIMUS asserts that Defendant MAXIMUS is

                                  26   not a proper defendant under ERISA § 502(a)(1)(B), that Defendant MAXIMUS is not an ERISA

                                  27                                                    25
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   fiduciary, and that Defendant MAXIMUS is statutorily immune from Plaintiff’s claims.

                                   2          The Court now proceeds to consider the parties’ specific arguments for summary judgment

                                   3   as to each of Plaintiff’s claims, starting with Plaintiff’s claim for wrongful denial of benefits under

                                   4   ERISA § 502(a)(1)(B).

                                   5          C. Improper Denial of Benefits under ERISA § 502(a)(1)(B)
                                   6          All three parties move for summary judgment in connection with Plaintiff’s claim for

                                   7   improper denial of benefits under ERISA § 502(a)(1)(B). Plaintiff contends that Plaintiff’s

                                   8   request for the MyoPro falls within the Certificate of Coverage’s definitions of “Covered Health

                                   9   Service” and “Durable Medical Equipment.” Plaintiff Mot. at 12–13; UHC 180, 185. Neither

                                  10   Defendant UHC nor Defendant MAXIMUS argues otherwise. Accordingly, the Court assumes

                                  11   for the sake of the instant motions that the MyoPro falls within these coverage definitions.

                                  12   Moreover, Plaintiff also contends that Plaintiff’s request for the MyoPro does not fall within the
Northern District of California
 United States District Court




                                  13   Certificate of Coverage’s exclusion for “Experimental or Investigational Service(s).” Plaintiff

                                  14   Mot. at 14. Once again, neither Defendant UHC nor Defendant MAXIMUS argues otherwise.

                                  15   Accordingly, the Court assumes for the instant motions that Plaintiff’s request for the MyoPro

                                  16   does not fall within the Certificate of Coverage’s exclusion for “Experimental or Investigational

                                  17   Service(s).”

                                  18          Instead, the parties’ dispute centers on the applicability of the Certificate of Coverage’s

                                  19   “Unproven Service(s)” exclusion. Specifically, the Certificate of Coverage defines “Unproven

                                  20   Service(s)” as:

                                  21          Services, including medications, that are not effective for treatment of the medical
                                              condition and/or not to have [sic] a beneficial effect on health outcomes due to
                                  22          insufficient and inadequate clinical evidence from well-conducted randomized
                                              clinical trials or cohort studies in the prevailing published peer-reviewed medical
                                  23          literature.
                                  24
                                          •   Well-conducted randomized clinical trials. (Two or more treatments are compared
                                  25          to each other, and the patient is not allowed to choose which treatment is received.)

                                  26      •   Well-conducted cohort studies from more than one institution. (Patients who receive
                                  27                                                     26
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                              study treatment are compared to a group of patients who receive standard therapy.
                                   1          The comparison group must be nearly identical to the study treatment group.)
                                   2   UHC 258. In an ERISA case that involves de novo review, the general rule is that the plaintiff
                                   3   bears the burden of demonstrating that a benefit is covered. See Muniz v. Amec Const. Mgmt.,
                                   4   Inc., 623 F.3d 1290, 1294 (9th Cir. 2010) (“[W]hen the court reviews a plan administrator’s
                                   5   decision under the de novo standard of review, the burden of proof is placed on the claimant.”).
                                   6   Defendant UHC maintains that the general rule applies here. UHC Mot. at 7. Defendant UHC is
                                   7   incorrect.
                                   8          Because the question before the Court is the applicability of an exclusion of coverage, the
                                   9   burden of proof in fact rests with Defendant UHC and Defendant MAXIMUS to show that the
                                  10   “Unproven Service(s)” provision applies. See Intel Corp. v. Hartford Acc. & Indem. Co., 952 F.2d
                                  11   1551, 1557 (9th Cir. 1991) (“In insurance litigation, while the burden is on the insurer to prove a
                                  12   claim covered falls within an exclusion, the burden is on the insured initially to prove that an event
Northern District of California
 United States District Court




                                  13   is a claim within the scope of the basic coverage.” (internal quotation omitted)); see also Dubaich
                                  14   v. Connecticut Gen. Life Ins. Co., No. CV 11–10570 DMG (AJWx), 2013 WL 3946108, at *9
                                  15   (C.D. Cal. July 31, 2013) (“[Defendant] bears the burden of demonstrating that an exclusion
                                  16   applies.”). The burden of proof is preponderance of evidence. See, e.g., Filarsky v. Life Ins. Co.
                                  17   of N.A., 391 F.Supp.3d 928, 938 (N.D. Cal. 2019) (applying preponderance of evidence on ERISA
                                  18   case in de novo review). Moreover, “[u]nder general principles of insurance law, exclusions are
                                  19   construed narrowly.” Dowdy v. Met. Life Ins. Co., 890 F.3d 802, 810 (9th Cir. 2018).
                                  20          Accordingly, the question before the Court is whether the record contains a genuine issue
                                  21   of material fact that would permit Defendant UHC and Defendant MAXIMUS to meet their
                                  22   burdens to demonstrate the applicability of the “Unproven Service(s)” exclusion. First, the Court
                                  23   considers the argument that the Omnibus Codes independently resolve the question. Second, the
                                  24   Court considers the argument that the medical evidence in the administrative record would permit
                                  25   Defendant UHC and Defendant MAXIMUS to demonstrate the applicability of the “Unproven
                                  26   Service(s)” exclusion.
                                  27                                                    27
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                                  1.  The Omnibus Codes Do Not Resolve the Question of the Applicability of the
                                   1              “Unproven Service(s)” Exclusion
                                   2          As an initial matter, Defendant UHC argues that the Omnibus Codes alone resolve the
                                   3   issue of whether the MyoPro is covered by the Plan. UHC Mot. at 9. The Court disagrees. The
                                   4   Omnibus Codes do not resolve the coverage issue.
                                   5          According to Defendant UHC, the Omnibus Codes constitute “terms of the Plan” that are
                                   6   binding on Defendant UHC. Id. (“[T]he Omnibus Codes categorically classify the MyoPro
                                   7   orthosis as ‘Unproven’ [and] ‘not medically necessary.’”). Under the Omnibus Codes, “[t]he use
                                   8   of the upper limb orthotic known as the MyoPro orthosis is unproven and not medically necessary
                                   9   due to insufficient clinical evidence and/or efficacy in published peer-reviewed medical
                                  10   literature.” UHC 449. However, it is clear that the Omnibus Codes do not decisively resolve the
                                  11   issue of whether the MyoPro is medically necessary or unproven pursuant to the terms of the Plan.
                                  12          Under Ninth Circuit precedent, “[a]n ERISA plan is a contract that we interpret ‘in an
Northern District of California
 United States District Court




                                  13   ordinary and popular sense as would a [person] of average intelligence and experience.’” See
                                  14   Harlick v. Blue Shield of California, 686 F.3d 699, 708 (9th Cir. 2012) (citation omitted). The
                                  15   Certificate of Coverage describes the Omnibus Codes as follows: “We have a process by which
                                  16   we compile and review clinical evidence with respect to certain health services. From time to
                                  17   time, we issue medical and drug policies that describe the clinical evidence available with respect
                                  18   to specific health care services. These medical and drug policies are subject to change without
                                  19   prior notice.” UHC 258.
                                  20          By the terms of the Certificate of Coverage, then, the Omnibus Codes are only meant to
                                  21   “describe the clinical evidence available” as to a particular service. Id. Further, the Omnibus
                                  22   Codes themselves do not constitute binding terms of the Plan. The Omnibus Codes represent a
                                  23   “Medical Policy [that] provides assistance in interpreting [Defendant UHC’s] benefit plans.”
                                  24   UHC 353 (emphasis added). The Omnibus Codes dictate that “[w]hen deciding coverage, the
                                  25   member specific benefit plan document must be referenced.” Id. Indeed, the Omnibus Codes
                                  26   states that “[t]he terms of the member specific benefit plan document (e.g., Certificate of Coverage
                                  27                                                   28
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   (COC), Schedule of Benefits (SOB), and/or Summary Plan Description (SPD)) may differ greatly

                                   2   from the standard benefit plan upon which this Medical Policy is based.” Id. The Omnibus Codes

                                   3   also state that “[i]n the event of a conflict, the member specific benefit plan document supersedes

                                   4   this Medical Policy.” Id.

                                   5          Accordingly, because the Omnibus Codes themselves do not constitute binding Plan terms,

                                   6   the fact that the Omnibus Codes categorize the MyoPro as subject to the “Unproven Service(s)”

                                   7   exclusion does not resolve the question of whether the MyoPro is in fact subject to the exclusion.

                                   8   Instead, the Court must examine the terms of the Certificate of Coverage and the evidence in the

                                   9   administrative record directly.

                                  10              2.   There is a Genuine Issue of Material Fact as to Whether the “Unproven
                                                  Service(s)” Exclusion Applies
                                  11
                                              The Court must now determine whether there is a genuine issue of material fact as to
                                  12
Northern District of California




                                       whether the “Unproven Service(s)” exclusion bars Plaintiff’s request for the MyoPro. In order to
 United States District Court




                                  13
                                       do so, the Court must first determine what the “Unproven Service(s)” exclusion means. For the
                                  14
                                       reasons the Court discusses below, this task is surprisingly difficult in the instant case.
                                  15
                                              As an initial matter, the “Unproven Service(s)” exclusion contained within the Certificate
                                  16
                                       of Coverage appears to contain a typographical error. Indeed, the Certificate of Coverage
                                  17
                                       indicates that the “Unproven Service(s)” provision applies to “services, including medications,
                                  18
                                       that are not effective for treatment of the medical condition and/or not to [sic] have a beneficial
                                  19
                                       effect on health outcomes due to insufficient and inadequate clinical evidence from well-
                                  20
                                       conducted randomized controlled trials or cohort studies in the prevailing published peer-reviewed
                                  21
                                       medical literature.” UHC 258. Defendant UHC inexplicably quotes this language, from precisely
                                  22
                                       the same page of the administrative record, differently. According to Defendant UHC, “Unproven
                                  23
                                       Service(s)” are defined as “services, including medications, that are determined not to be effective
                                  24
                                       for treatment of the medical condition . . . .” UHC Mot. at 4 (quoting UHC 258) (emphasis
                                  25
                                       added). On Plaintiff’s appeal of the benefit denial with Defendant UHC, Defendant UHC also
                                  26

                                  27                                                     29
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   wrongly quoted the foregoing language in the notice to Plaintiff of the appeal’s denial. UHC 78.

                                   2          This discrepancy is troubling. However, because it is not clear whether the meaning is

                                   3   materially different under either formulation, because Plaintiff received notice of Defendant

                                   4   UHC’s formulation of the provision during the benefit process, and because Plaintiff does not

                                   5   argue that the distinction is significant here, the Court assumes for the sake of the instant motions

                                   6   that Defendant UHC’s formulation applies.

                                   7          Even on Defendant UHC’s formulation, however, the language of the “Unproven

                                   8   Service(s)” exclusion is far from a model of clarity. Once again, according to Defendant UHC,

                                   9   the “Unproven Service(s)” exclusion applies for “services, including medications, that are

                                  10   determined not to be effective and/or not to have a beneficial effect on health outcomes due to

                                  11   insufficient and inadequate clinical evidence from well-conducted randomized controlled trials or

                                  12   cohort studies in the prevailing published peer-reviewed medical literature.” UHC Mot. at 4.
Northern District of California
 United States District Court




                                  13          As an initial matter, the “and/or” is ambiguous. Whether the requirement is conjunctive or

                                  14   disjunctive affects the scope of the exclusion. Because the Court must resolve any ambiguities in

                                  15   favor of Plaintiff, and because exclusions in insurance plans are construed narrowly, the Court

                                  16   concludes that Defendant UHC and Defendant MAXIMUS must show that the MyoPro may be

                                  17   “determined not to be effective and not to have a beneficial effect on health outcomes due to

                                  18   insufficient and inadequate clinical evidence from well-conducted randomized controlled trials or

                                  19   cohort studies in the prevailing published peer-reviewed medical literature.” See, e.g., O’Neal v.

                                  20   Life Ins. Co. of North America, 10 F. Supp. 3d 1132, 1136 (D. Mont. 2014) (“Terms that are not

                                  21   defined by the plan (and other ambiguities) are to be construed against the drafter of the plan.”).

                                  22          A further difficulty arises from the fact that the “Unproven Service(s)” exclusion requires

                                  23   Defendant UHC to determine that a treatment is “not . . . effective” and does not “have a

                                  24   beneficial effect on health outcomes,” based on “insufficient and inadequate clinical evidence.”

                                  25   This is subtly different from an exclusion that applied when it could not be determined that a

                                  26   particular treatment was effective or had a beneficial effect on health outcomes.

                                  27                                                     30
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1           Defendant UHC appears to read the exclusion to apply when it could not be determined

                                   2   that a particular treatment was effective or had a beneficial effect on health outcomes. E.g., UHC

                                   3   Mot. at 9 (suggesting that Plaintiff must “identify [] published peer-reviewed medical literature

                                   4   that establishes the safety and/or efficacy of this device when used to treat Plaintiff’s condition”).

                                   5   However, the Court cannot rewrite the “Unproven Service(s)” exclusion for the benefit of

                                   6   Defendant UHC and Defendant MAXIMUS. As the United States Supreme Court has explained,

                                   7   “[t]he principle that contractual limitations provisions ordinarily should be enforced as written is

                                   8   especially appropriate when enforcing an ERISA plan.” Heimseshoff v. Hartford Life & Accident

                                   9   Ins. Co., 571 U.S. 99, 108 (2013).

                                  10           The Court therefore construes the “Unproven Service(s)” exclusion to apply only when the

                                  11   outcome of qualifying studies affirmatively suggest that a treatment is ineffective and does not

                                  12   have a beneficial impact on health outcomes. This is a higher threshold than mere absence of
Northern District of California
 United States District Court




                                  13   evidence; by its terms, the exclusion instead requires the actual existence of evidence of

                                  14   ineffectiveness and lack of impact. This result is compelled by the principles of ERISA, which

                                  15   require the Court to construe exclusions narrowly, enforce Plan terms as written, and resolve

                                  16   ambiguities against the drafter. See Heimseshoff, 571 U.S. at 108 (explaining that ERISA terms

                                  17   should generally be enforced as written); Dowdy v. Metro. Life Ins. Co., 890 F.3d 802, 810 (9th

                                  18   Cir. 2018) (“Under general principles of insurance law, exclusions are construed narrowly.”);

                                  19   O’Neal v. Life Ins. Co. of North America, 10 F. Supp. 3d at 1136 (“Terms that are not defined by

                                  20   the plan (and other ambiguities) are to be construed against the drafter of the plan.”).

                                  21           The Court must now determine whether there is a genuine issue of material fact as to

                                  22   whether Defendant UHC and Defendant MAXIMUS can demonstrate that the “Unproven

                                  23   Service(s)” exclusion applies. The Court concludes that there is a genuine issue of material fact

                                  24   on this issue.

                                  25           Specifically, the Omnibus Codes survey three publications that are purportedly relevant to

                                  26   Plaintiff’s use of the MyoPro. The first publication concluded that “[a]dding MyoPro to

                                  27                                                     31
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   supervised therapy provided little to no additional benefit” for participants. UHC 449. Moreover,

                                   2   the second publication concluded that “myoelectric bracing may be more beneficial than

                                   3   [repetitive task practice] only in improving self-reported function and perceptions of overall

                                   4   recovery.” Id. These two publications, and the Omnibus Codes’ discussion of them, do constitute

                                   5   evidence that the MyoPro has been “determined not to be effective and not to have a beneficial

                                   6   effect on health outcomes due to insufficient and inadequate clinical evidence from well-

                                   7   conducted randomized controlled trials or cohort studies in the prevailing published peer-reviewed

                                   8   medical literature.” The existence and apparent conclusions of these studies produces a genuine

                                   9   issue of material fact as to the applicability of the “Unproven Service(s)” exception to Plaintiff’s

                                  10   desired use of the MyoPro. See, e.g., Esdale v. Am. Cmty. Mut. Ins. Co., 914 F. Supp. 270, 273

                                  11   (N.D. Ill. 1996) (“[D]efendant is only entitled to summary judgment if the undisputed facts are

                                  12   that OHTA deems the procedure to be experimental or investigational for the treatment of Stage II
Northern District of California
 United States District Court




                                  13   breast cancer, and facts are not undisputed based on the OHTA report.”).

                                  14          On the other hand, Plaintiff contends that the two studies’ conclusions are flawed in

                                  15   various ways, and Plaintiff points to countervailing opinions of Dr. Brandon Green. E.g., MAX

                                  16   552 (criticizing studies cited by Omnibus Codes and conclusions drawn from studies). On a

                                  17   motion for summary judgment, however, the Court cannot evaluate credibility and weigh the

                                  18   evidence. These determinations must await a trial on the administrative record under Federal Rule

                                  19   of Civil Procedure 52. See, e.g., Bigham v. Liberty Life Assurance Co. of Boston, 148 F. Supp. 3d

                                  20   1159, 1162 (W.D. Wash. 2015) (“[W]hen applying the de novo standard in an ERISA benefits

                                  21   case, a trial on the administrative record, which permits the court to make factual findings,

                                  22   evaluate credibility, and weigh evidence, appears to be the appropriate proceeding to resolve the

                                  23   dispute.”); see also Lee v. Kaiser Found. Health Plan Long Term Disability Plan, 812 F. Supp. 2d

                                  24   1027, 1032 (N.D. Cal. 2011) (“De novo review on ERISA benefits claims is typically conducted

                                  25   as a bench trial under Rule 52.”).

                                  26          Because there is a genuine issue of material fact as to whether Defendant UHC and

                                  27                                                     32
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   Defendant MAXIMUS may prove the applicability of the “Unproven Service(s)” exclusion, the

                                   2   Court DENIES Plaintiff’s motion for partial summary judgment as to Plaintiff’s ERISA §

                                   3   502(a)(1)(B) claim. The Court also DENIES Defendant UHC’s and Defendant MAXIMUS’s

                                   4   motions for summary judgment as to Plaintiff’s ERISA § 502(a)(1)(B) claim. The Court now

                                   5   turns to Plaintiff’s ERISA § 502(a)(3) claim.

                                   6          D. Breach of Fiduciary Duty
                                   7          The Court now turns to Plaintiff’s claim under ERISA § 502(a)(3) for breach of fiduciary

                                   8   duty. “To establish an action for equitable relief under . . . 29 U.S.C. § 1132(a)(3), the defendant

                                   9   must be an ERISA fiduciary acting in its fiduciary capacity, and must violate ERISA-imposed

                                  10   fiduciary obligations.” Mathews v. Chevron Corp., 362 F.3d 1172, 1178 (9th Cir. 2004). In other

                                  11   words, the elements Plaintiff must prove to prevail on the claim under ERISA § 502(a)(3) for

                                  12   breach of fiduciary duty are as follows: (1) Defendant UHC and Defendant MAXIMUS were Plan
Northern District of California
 United States District Court




                                  13   fiduciaries; (2) Defendant UHC and Defendant MAXIMUS breached their fiduciary duties; and

                                  14   (3) the breach caused harm to Plaintiff. See LYMS, Inc. v. Millimaki, No. 08-CV-1210-GPC-NLS,

                                  15   2013 WL 1147534, at *9 (S.D. Cal. Mar. 19, 2013) (“To state a claim for breach of fiduciary duty

                                  16   under ERISA, Plaintiffs must establish that (1) Defendants were Plan fiduciaries, (2) Defendants

                                  17   breached their fiduciary duties, and (3) the breach caused harm to the Plaintiffs.” (citing Brosted v.

                                  18   Unum Life Ins. Co., 421 F.3d 459, 465 (7th Cir. 2005)).

                                  19          Defendant UHC is a named fiduciary. Moreover, as discussed supra, Defendant

                                  20   MAXIMUS is a functional fiduciary. Accordingly, there is no genuine issue of material fact that

                                  21   Plaintiff meets the first element as to both Defendant UHC and Defendant MAXIMUS. However,

                                  22   there is a genuine issue of material fact as to whether Plaintiff meets the remaining two elements.

                                  23   Plaintiff asserts that Defendant UHC and Defendant MAXIMUS breached their duties of due care

                                  24   and loyalty. The Court addresses each theory in turn. The Court then turns to arguments raised by

                                  25   Defendant UHC and Defendant MAXIMUS that they are entitled to summary judgment on

                                  26   Plaintiff’s breach of fiduciary duty claim to the extent the claim seeks an injunction and

                                  27                                                    33
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   restitution.

                                   2                  1.   Breach of the Duty of Due Care
                                   3           First, Plaintiff asserts that Defendant UHC and Defendant MAXIMUS breached the duty

                                   4   of due care. See 29 U.S.C. § 1104(a)(1)(B) (requiring that fiduciaries act “with the care, skill,

                                   5   prudence, and diligence under the circumstances then prevailing that a prudent man acting in a like

                                   6   capacity and familiar with such matters would use in the conduct of an enterprise of a like

                                   7   character and with like aims”). Plaintiff claims that “[i]n failing to act prudently, and in failing to

                                   8   act in accordance with the documents governing the Plan, UHC, . . . [and] Maximus . . . have

                                   9   violated their fiduciary duty of care.” FAC ¶ 81; see also 29 U.S.C. § 1104(a)(1)(D) (requiring

                                  10   that fiduciaries act “in accordance with the documents and instruments governing the plan”). The

                                  11   Court concluded supra that there is a genuine issue of material fact as to whether the Plan in fact

                                  12   covers MyoPro. Accordingly, Plaintiff’s theory that Defendant UHC and Defendant MAXIMUS
Northern District of California
 United States District Court




                                  13   breached the duty of due care because they “fail[ed] to act in accordance with the documents

                                  14   governing the Plan” must also survive summary judgment.

                                  15           Plaintiff alleges a separate theory as to Defendant MAXIMUS. According to Plaintiff,

                                  16   Defendant MAXIMUS reversed denials of coverage of the MyoPro multiple times in the past.

                                  17   Plaintiff Mot. at 19. Two of these previous decisions are contained within the administrative

                                  18   record. MAX 609–26. The reviewers in those decisions examined the particular medical records

                                  19   of the patients in those cases and based their decisions on the specific features of those patients’

                                  20   conditions. Id. For instance, one reviewer cited the fact that a patient suffered from “the

                                  21   physiological equivalent of an incomplete upper motor neuron lesion,” which made that patient’s

                                  22   condition similar to that of a stroke victim. MAX 616. Moreover, it is unclear whether either

                                  23   patient sought to use the MyoPro for daily, long-term use, as Plaintiff does here. MAX 609–26.

                                  24           Thus, the Court cannot conclude as a matter of law that merely because Defendant

                                  25   MAXIMUS’s independent reviewers reached a different conclusion in cases that involved

                                  26   different patients, Defendant MAXIMUS breached the duty of due care in the instant case.

                                  27                                                     34
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   Further, Plaintiff’s harm appears to depend on the success of Plaintiff’s argument that the MyoPro

                                   2   is in fact covered by the Plan, and the Court has concluded that this question is subject to a

                                   3   genuine issue of material fact. See, e.g., Mullin v. Scottsdale Healthcare Corp. Long Term

                                   4   Disability Plan, No. CV-15-01547-PHX-DLR, 2016 WL 107838, at *3 (D. Ariz. Jan. 11, 2016)

                                   5   (explaining that plaintiff’s “breach of fiduciary duty claim depends on the success of her claim for

                                   6   wrongfully denied benefits; if she is unsuccessful on Count I, then Count II necessarily fails

                                   7   because she has not alleged separate and distinct harm”). Accordingly, summary judgment as to

                                   8   Plaintiff’s claim under ERISA § 502(a)(3) for breach of the duty of due care is inappropriate

                                   9   because there is a genuine issue of material fact as to whether Plaintiff can satisfy the second

                                  10   element (breach of duty of due care) and third element (harm to Plaintiff) of the claim under

                                  11   ERISA § 502(a)(3) for breach of the duty of due care. The Court now addresses Plaintiff’s theory

                                  12   as to breach of the duty of loyalty.
Northern District of California
 United States District Court




                                  13              2.    Breach of the Duty of Loyalty
                                  14          Plaintiff also alleges that Defendant UHC and Defendant MAXIMUS breached the duty of

                                  15   loyalty. See 29 U.S.C. § 1104(a)(1)(A) (requiring that fiduciaries act “for the exclusive purposes

                                  16   of[] providing benefits to participants and their beneficiaries[] and defraying reasonable expenses

                                  17   of administering the plan”). Plaintiff’s theory as to the breach of the duty of loyalty is similar to

                                  18   Plaintiff’s theory as to the breach of the duty of due care. Specifically, according to Plaintiff,

                                  19   Defendant “UHC, . . . [and Defendant] Maximus . . . have violated their fiduciary duty of loyalty

                                  20   to [Plaintiff] by, among other things, refusing to cover the Myomo MyoPro, which costs in excess

                                  21   of $80,000, to their own advantage, at the expense of the Plan’s participants and beneficiaries.”

                                  22   FAC ¶ 89. Plaintiff further claims that the Omnibus Codes constitute a “blanket policy” adopted

                                  23   by Defendant UHC to avoid coverage of the MyoPro. Plaintiff Mot. at 16.

                                  24          As an initial matter, as discussed supra, the Omnibus Codes do not impose binding terms

                                  25   on Defendant UHC. Instead, the Omnibus Codes represent a “Medical Policy [that] provides

                                  26   assistance in interpreting [Defendant UHC’s] benefit plans.” UHC 353 (emphasis added). The

                                  27                                                     35
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   Omnibus Codes dictate that “[w]hen deciding coverage, the member specific benefit plan

                                   2   document must be referenced.” Id. Indeed, the Omnibus Codes state that “[t]he terms of the

                                   3   member specific benefit plan document (e.g., Certificate of Coverage (COC), Schedule of Benefits

                                   4   (SOB), and/or Summary Plan Description (SPD)) may differ greatly from the standard benefit

                                   5   plan upon which this Medical Policy is based.” Id. The Omnibus Codes also state that “[i]n the

                                   6   event of a conflict, the member specific benefit plan document supersedes this Medical Policy.”

                                   7   Id. On their own terms, then, the Omnibus Codes do not prove the existence of a “blanket policy”

                                   8   adopted by Defendant UHC.

                                   9          Further, it is true that Defendant UHC and Defendant MAXIMUS did not cover the

                                  10   MyoPro in the instant case, or in Plans with the same terms as the ones that govern the instant

                                  11   case. However, the Court has concluded that there is a genuine issue of material fact as to whether

                                  12   the Plan covers Plaintiff’s request for the MyoPro in the first place. Thus, there is a genuine
Northern District of California
 United States District Court




                                  13   dispute of material fact as to whether Defendants breached their duty of loyalty and whether

                                  14   Plaintiff suffered resulting harm. Because there is a genuine dispute of material fact as to the

                                  15   second element (breach of duty of loyalty) and the third element (harm to Plaintiff) of Plaintiff’s

                                  16   claim under ERISA § 502(a)(3) for breach of the duty of loyalty, summary judgment on this claim

                                  17   is inappropriate. See, e.g., Mullin, 2016 WL 107838, at *3 (explaining that plaintiff’s “breach of

                                  18   fiduciary duty claim depends on the success of her claim for wrongfully denied benefits; if she is

                                  19   unsuccessful on Count I, then Count II necessarily fails because she has not alleged separate and

                                  20   distinct harm”).

                                  21          The Court now turns to arguments raised by Defendant UHC and Defendant MAXIMUS

                                  22   that they are entitled to summary judgment on Plaintiff’s breach of fiduciary duty claim to the

                                  23   extent the claim seeks an injunction and restitution.

                                  24              3.      Availability of an Injunction and Restitution
                                  25          Defendant UHC contends that Plaintiff’s claim under ERISA § 502(a)(3) to the extent it

                                  26   seeks an injunction against Defendant UHC must be denied as a matter of law. First, Defendant

                                  27                                                    36
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   UHC contends that such an injunction is duplicative of the relief Plaintiff seeks under ERISA §

                                   2   502(a)(1)(B). UHC Opp’n at 8. However, in Moyle v. Liberty Mut. Retirement Ben. Plan, the

                                   3   Ninth Circuit explained that a plaintiff could plead alternative theories of recovery under ERISA §

                                   4   502(a)(1)(B) and ERISA § 502(a)(3), so long as the plaintiff does not ultimately “obtain[] double

                                   5   recoveries.” 823 F.3d 948, 960 (9th Cir. 2016). The authorities cited by Defendant UHC are no

                                   6   longer good law to the extent they hold otherwise. See id. at 962 (“Some of our pre-Amara cases

                                   7   held that litigants may not seek equitable remedies under § 1132(a)(3) if § 1132(a)(1)(B) provides

                                   8   adequate relief. . . . However, those cases are now ‘clearly irreconcilable’ with Amara and are no

                                   9   longer binding.”). In the instant case, Plaintiff will be unable to obtain double recovery under

                                  10   ERISA § 502(a)(1)(B) and ERISA § 502(a)(3), but that does not mean that Defendant UHC is

                                  11   entitled to judgment as a matter of law on Plaintiff’s ERISA § 502(a)(3) claim.

                                  12          The arguments of Defendant UHC and Defendant MAXIMUS as to the scope of a
Northern District of California
 United States District Court




                                  13   potential injunction are similarly premature, as the appropriate scope of an injunction depends on

                                  14   which facts Plaintiff successfully proves after a trial on the administrative record. The Court will

                                  15   narrowly tailor any injunctive relief to which Plaintiff is entitled. See, e.g., Nat. Resources Def.

                                  16   Council, Inc. v. Winter, 508 F.3d 885, 886 (9th Cir. 2007) (explaining that “injunctive relief must

                                  17   be tailored to remedy” harm in particular case).

                                  18          However, Defendant MAXIMUS also argues that Plaintiff’s request for restitution under

                                  19   ERISA § 502(a)(3) fails as a matter of law. The Court agrees. Compensatory damages are

                                  20   unavailable under ERISA § 502(a)(3). See Mertens v. Hewitt Assocs., 508 U.S. 248, 259 (1993)

                                  21   (explaining that legal remedies such as compensatory damages are unavailable ERISA §

                                  22   502(a)(3)). Here, while Plaintiff appears to seek restitution under ERISA § 502(a)(3), the Ninth

                                  23   Circuit has repeatedly drawn a distinction between restitution at law and restitution at equity. See,

                                  24   e.g., Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 662 (9th Cir. 2019) (outlining

                                  25   distinction). Only restitution at equity is available under ERISA § 502(a)(3). Id. at 661. Plaintiff

                                  26   does not specify whether Plaintiff seeks restitution at law or restitution at equity. Instead, Plaintiff

                                  27                                                      37
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   generically seeks “restitution for reimbursements improperly withheld by Defendants.” FAC at 28.

                                   2   Under Ninth Circuit case law, this relief amounts to restitution at law because it would require

                                   3   Defendant UHC and Defendant MAXIMUS “to pay a certain amount of money, and they could

                                   4   satisfy that obligation by dipping into any pot they like.” Depot, Inc., 915 F.3d at 662 (internal

                                   5   quotation marks omitted). Accordingly, to the extent Plaintiff seeks restitution under ERISA §

                                   6   502(a)(3), this form of relief is barred.

                                   7           In sum, the Court DENIES Plaintiff’s motion for partial summary judgment as to

                                   8   Plaintiff’s claim for breach of fiduciary duty under ERISA § 502(a)(3). The Court also DENIES

                                   9   Defendant UHC’s and Defendant MAXIMUS’s motions for summary judgment to the extent that

                                  10   Plaintiff’s claim for breach of fiduciary duty under ERISA § 502(a)(3) seeks injunctive relief. The

                                  11   Court GRANTS Defendant UHC’s and Defendant MAXIMUS’s motions for summary judgment

                                  12   to the extent that Plaintiff’s claim for breach of fiduciary duty under ERISA § 502(a)(3) seeks
Northern District of California
 United States District Court




                                  13   restitution. The Court now turns to Plaintiff’s final claim, a claim for denial of a full and fair

                                  14   review under ERISA § 503.

                                  15           E. Denial of Full and Fair Review under ERISA § 503
                                  16           Finally, Defendant UHC and Defendant MAXIMUS both move for summary judgment as

                                  17   to Plaintiff’s claim that Defendant UHC and Defendant MAXIMUS deprived Plaintiff of a full

                                  18   and fair review. The Court agrees that summary judgment as to this claim is appropriate.

                                  19           Under ERISA § 503, all adverse benefit determinations must:

                                  20           (1) provide adequate notice in writing to any participant or beneficiary whose claim
                                  21               for benefits under the plan has been denied, setting forth the specific reasons for
                                                   such denial, written in a manner calculated to be understood by the participant,
                                  22               and

                                  23           (2) afford a reasonable opportunity to any participant whose claim for benefits has
                                                   been denied for a full and fair review by the appropriate named fiduciary of the
                                  24
                                                   decision denying the claim.
                                  25
                                       29 U.S.C. § 1133. The operative regulations further state that ERISA plans must: (i) provide
                                  26

                                  27                                                     38
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   claimants at least 60 days following receipt of a notification of an adverse benefit determination

                                   2   within which to appeal the determination; (ii) provide claimants the opportunity to submit written

                                   3   comments, documents, records, and other information relating to the claim for benefits; (iii)

                                   4   provide that a claimant shall be provided, upon request and free of charge, reasonable access to,

                                   5   and copies of, all documents, records, and other information relevant to the claimant’s claim for

                                   6   benefits; (iv) provide for a review that takes into account all comments, documents, records, and

                                   7   other information submitted by the claimant relating to the claim, without regard to whether such

                                   8   information was submitted or considered in the initial benefit determination. 29 C.F.R. § 2560-

                                   9   503.1(h)(2)(i)–(iv).

                                  10          As an initial matter, Defendant MAXIMUS argues that Defendant MAXIMUS’s conduct

                                  11   cannot fall within the scope of ERISA § 503 because Defendant MAXIMUS is not a “named

                                  12   fiduciary.” MAXIMUS Mot. at 9. Plaintiff fails to respond to this argument. Thus, the Court
Northern District of California
 United States District Court




                                  13   finds summary judgment appropriate as to this claim against Defendant MAXIMUS. See

                                  14   Sandoval v. Los Angeles Cnty., No. CV 90-3428 PSG (SSx), 2010 WL 11545547, at *11 (C.D.

                                  15   Cal. April 4, 2010) (noting that failure to address an argument in response to motion for summary

                                  16   judgment waives opposition to it); see also Wade v. Life Ins. Co. N.A., 245 F. Supp. 2d 182, 190

                                  17   (D. Me. 2003) (“Moreover, the very statute upon which Plaintiff bases her argument only entitles

                                  18   her to a review by ‘the appropriate named fiduciary,’ 29 U.S.C. § 1133(2), not a full and fair

                                  19   review by outside arbitrators.”).

                                  20          Next, Plaintiff argues that Defendant UHC denied Plaintiff a full and fair review in three

                                  21   different ways. First, Plaintiff claims that Defendant “UHC was obligated to conduct a second

                                  22   level appeal after it denied [Plaintiff’s] first level appeal.” Plaintiff First Opp’n at 10. However,

                                  23   the Certificate of Coverage does not contain any such guarantee. Instead, the Certificate of

                                  24   Coverage contemplates that the second appeal take the form of an independent medical review in

                                  25   qualifying categories. UHC 228. Defendant UHC informed Plaintiff of the right to undertake an

                                  26   independent medical review throughout the process, and Plaintiff ultimately availed himself of the

                                  27                                                     39
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1   independent medical review. E.g., UHC 38.

                                   2          Second, Plaintiff contends that Defendant “UHC failed to allow [Plaintiff] to address the

                                   3   claim the MyoPro is ‘Unproven’ as stated in the Omnibus Codes before denying his appeal.”

                                   4   Plaintiff First Opp’n at 10. Such an argument may constitute another theory of breach of fiduciary

                                   5   duty. See 29 U.S.C. § 1104(a)(1)(D) (requiring that fiduciaries act “in accordance with the

                                   6   documents and instruments governing the plan”). However, alleged failure to obey the terms of

                                   7   the Plan does not comprise a separate claim under ERISA § 503. See 29 C.F.R. § 2560-

                                   8   503.1(h)(2)(i)–(iv) (outlining requirements).

                                   9          Third, and finally, Plaintiff argues that “the initial claim and appeal do not appear to have

                                  10   been conducted by competent individuals.” Plaintiff First Opp’n at 10. Again, Plaintiff attempts

                                  11   to repackage a theory of breach of fiduciary duty as a denial of full and fair review. See 29 U.S.C.

                                  12   § 1104(a)(1)(B) (requiring that fiduciaries act “with the care, skill, prudence, and diligence under
Northern District of California
 United States District Court




                                  13   the circumstances then prevailing that a prudent man acting in a like capacity and familiar with

                                  14   such matters would use in the conduct of an enterprise of a like character and with like aims”).

                                  15   Plaintiff may seek equitable relief under ERISA § 502(a)(3) pursuant to Plaintiff’s breach of

                                  16   fiduciary duty claim that can sufficiently resolve these alleged deficiencies.

                                  17          Accordingly, the Court GRANTS Defendant UHC’s and Defendant MAXIMUS’s motions

                                  18   for summary judgment as to Plaintiff’s claim for denial of a full and fair review under ERISA §

                                  19   503.

                                  20   IV.    CONCLUSION
                                  21          For the foregoing reasons, the Court DENIES Plaintiff’s motion for partial summary

                                  22   judgment. The Court also rules on the motions for summary judgment of Defendant UHC and

                                  23   Defendant MAXIMUS as follows:

                                  24              •   The Court DENIES the motions for summary judgment of Defendant UHC and

                                  25                  Defendant MAXIMUS as to Plaintiff’s claim for improper denial of benefits under

                                  26                  ERISA § 502(a)(1)(B);

                                  27                                                    40
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
                                   1               •   The Court GRANTS the motions for summary judgment of Defendant UHC and

                                   2                   Defendant MAXIMUS as to Plaintiff’s claim for breach of fiduciary duty under

                                   3                   ERISA § 502(a)(3) to the extent that it seeks restitution;

                                   4               •   The Court DENIES the motions for summary judgment of Defendant UHC and

                                   5                   Defendant MAXIMUS as to Plaintiff’s claim for breach of fiduciary duty under

                                   6                   ERISA § 502(a)(3) to the extent that it seeks injunctive relief;

                                   7               •   The Court GRANTS the motions for summary judgment of Defendant UHC and

                                   8                   Defendant MAXIMUS as to Plaintiff’s claim for denial of a full and fair review

                                   9                   under ERISA § 503.

                                  10   Thus, the parties shall proceed to trial on Plaintiff’s claim for improper denial of benefits under

                                  11   ERISA § 502(a)(1)(B), and Plaintiff’s claim for breach of fiduciary duty under ERISA 502(a)(3)

                                  12   to the extent that it seeks injunctive relief.
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14

                                  15   Dated: April 8, 2020

                                  16                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  17                                                     United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27                                                     41
                                       Case No. 18-CV-07454-LHK
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; GRANTING IN PART
                                       DEFENDANT UHC’S MOTION FOR SUMMARY JUDGMENT; GRANTING IN PART DEFENDANT
                                       MAXIMUS’S MOTION FOR SUMMARY JUDGMENT
